ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of one count of receiving stolen property in violation of § 570.080, and one count of making a false declaration to a police officer, in violation of § 575.060 RSMo 1986. He also appeals the order of the motion court which denied his Rule 29.15 motion for post conviction relief without a hearing.
No jurisprudential purpose would be served by a written opinion. However, the *599parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).